 LABORERS LOCAL 294 (AGC OF CALIFORNIA)  259Laborers International Union of North America, AFLŒCIO, Local No. 294 (Associated General Contractors of California, Inc.) and Donnell Williams.  Cases 32ŒCBŒ4457, 32ŒCBŒ4487, and 32ŒCBŒ4560 May 26, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On September 10, 1996, Administrative Law Judge Mary Miller Cracraft issued the attached decision.  The General Counsel filed exceptions and the Respondent filed cross-exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and record in light of the exceptions, cross-exceptions, and brief and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Deci-sion and Order.1 The judge found, inter alia, that the Respondent Union violated Section 8(b)(1)(A) and (2) of the Act by dis-patching three individuals out of order to jobsites, thereby violating its contract with employers and the published and posted rules governing operation of its exclusive hiring hall.2  In so concluding, the judge, inter alia, rejected the Respondent™s affirmative defense that the Board should defer to two arbitration decisions.  The judge declined to defer because she found that the Spiel-berg3 ﬁfairnessﬂ criterion had not been met.  For reasons given below, we find deferral appropriate. The consolidated complaint alleges that the Respondent dispatched three individuals to jobsites, in violation of its contract and hiring hall rules, and thereby bypassed other employee-registrants who were entitled to the dispatch.  Specifically, the allegations concern the dispatch of Noah Batts and Thomas Lucas to the Valley Fence job and the dispatch of Kevin McDaniel to the Fresno Paving job. The facts, as more fully set forth by the judge, may be briefly summarized as follows.  The relevant contractual hiring hall provision generally provides that persons shall be referred in the order in which they are registered on the out-of-work list.  There are certain exceptions under which an employer may request that a specified individ-ual be referred. Regarding the Valley Fence dispatch, on September 6, 1995, David Cash, a part owner of Valley Fence, a sig-natory to the contract with the Union, called Union Rep-resentative Cook and asked him to dispatch two experi-enced link fence builders.  On the following day, Batts and Lucas reported from the hiring hall.  They did not have referral slips with them.  Later that day, Union Representative Cook called Cash and stated that he needed to request the dispatched individuals by name. Cash replied that he had no names.  Cook then faxed Cash two dispatch slips.  In return, Cash added a hand-written notation to his letter of September 6, 1995, stat-ing, ﬁP.S. Artis Cook informs me that Noah Batts and Thomas Lucas have substantial experience in chain link fence construction.  Based on this information I am re-questing them at Central High School.ﬂ  Cash faxed this letter to Cook on September 7.                                                            e letter as he did.                                                             1 We modify the judge™s recommended Order in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996).  In addition, in view of the violations that we find in this case, we conclude that a nar-row cease-and-desist order, rather than the broad order recommended by the judge, is appropriate, and we modify the Order accordingly. 2 The judge also found violations regarding certain conduct involv-ing a fourth individual (Charging Party Williams).  There is no arbitral award as to these matters, and we affirm the judge™s findings. 3 112 NLRB 1080 (1955). In regard to Fresno Paving, William Anderson, the owner of Fresno Paving, a signatory to the contract with the Union, called the hiring hall on July 20, 1995, and requested that a raker be referred to the job on the following day.  According to Anderson, he did not specify any particular employee by name.  Kevin McDaniel reported the following day with a dispatch slip from the Union.  On July 24, 1995, Union Representative Cook called Anderson and asked him to send a written request for McDaniel for the raker position.  Anderson complied, dating his letter July 20, 1995, the date of his request for a raker.  However, he actually sent the letter on July 24.  According to Anderson, Cook did not request him to date thThe General Counsel alleges that other employees should have been dispatched to the Valley Fence and Fresno Paving jobs, and that by bypassing them, the Re-spondent violated Section 8(b)(1)(A) and (2).  The judge found these violations. In urging that the complaint allegations regarding the dispatches be deferred, the Respondent introduced two arbitration awards.4  In regard to referrals to the Valley Fence job, employee-grievants Manual Molina and Roger Stephenson filed grievances against Respondent Union.  They alleged that the Union, by dispatching Batts and Lucas, had improperly bypassed them for referral.  At the arbitration proceeding, the employee-grievants were rep-resented by independent counsel.  The arbitrator ruled that Molina and Stephenson were improperly denied referral to the Valley Fence job to which Batts and Lucas were referred.  The arbitrator found that the employee-grievants had lower numbers on the out-of-work list than Batts and Lucas.  Therefore, the arbitrator sustained the grievance.  As a remedy, the arbitrator awarded the griev-ants the pay that Batts and Lucas received for their days of work.  Since both Batts and Lucas worked only 1 day at Valley Fence before being laid off, the arbitrator  4 The awards were pursuant to the contract between the Respondent and the Employers.  An employee can arbitrate disputes with the union if the dispute grows out of a claim grounded in the contract. 331 NLRB No. 28  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   260awarded the employee-grievants 1-day™s wages and bene-
fits at the same rate paid to Batts and Lucas. 
Regarding referral to the Fresno Paving job, employee-
grievant Everardo Hernande
z filed a grievance against 
Respondent Union.  Hernandez alleged that he had been 

improperly bypassed for referral.  At the arbitration hear-
ing, he was represented by independent counsel.  The 
arbitrator denied Hernandez™ grievance.  The arbitrator 
found that grievant Hernandez was not a qualified raker 
and therefore was not entitled to any relief with respect 
to the dispatch of McDaniel to the Fresno Paving job.  
The arbitrator noted that the 
practice of the Union was to 
dispatch individual registrants in order of the date regis-
tered, as long as the employees were registered on the 
out-of-work list and had qualified themselves for the 
position.  The arbitrator found that grievant Hernandez 
was not qualified on his registration as a raker.  Thus, the 
arbitrator concluded that 
the union™s dispatcher had 
properly proceeded to the first qualified raker on the out-
of-work list (i.e., McDaniel). 
Analysis At issue is whether the Board should defer to the two 
arbitration awards.  To resolve 
this issue, we look to the 
standards for deferral set forth in 
Spielberg Mfg. Co.
, 112 
NLRB 1080 (1955), and 
Olin Corp
., 268 NLRB 573 
(1984).  Under 
Spielberg/Olin
, (1) the arbitration pro-
ceedings must have been fair and regular; (2) all parties 
must have agreed to be bou
nd; (3) the arbitral decision 
must not be clearly repugnant to the Act; (4) the contrac-
tual issue before the arbitrator must be factually parallel 
to the unfair labor practice i
ssue; and (5) the arbitrator 
must have been presented generally with the facts rele-

vant to resolve any unfair labor practice.
5  Under 
Olin, the burden of proof is on the party or parties who seek 
nondeferral to the 
arbitration award.6  Here, the judge concluded that deferral to arbitration 
was not appropriate.  She focu
sed on the ﬁfairnessﬂ crite-
rion set forth in 
Spielberg
. Finding a lack of fairness, she 
declined to defer to the arbitration decisions.  She found 
it unnecessary to decide whether there was any other 
basis for declining to defer to the arbitration awards.  
In assessing fairness, the judge noted that where there 
is hostility or an adverse interest between a union and the 

employee/grievant, the Board will not defer.  In regard to 
hostility or adverse interest, the judge relied on cases 
where the union represents the grievant before the arbi-
trator, and yet the union™s interests are adverse to the 
grievant.
7  However, in the instant case, the grievants 
                                                          
                                                                                             
5 As set forth in 
Olin
, the final two factors are reviewed to ensure 
that the arbitrator has adequately
 reviewed the unfair labor practice 
issue. 6 In the instant case, those parties are the General Counsel and the 
Charging Party. 
7 See, e.g., 
Ross Togs, Inc.
, 253 NLRB 767 (1980).  There, the union 
represented discharged employees in
 their grievances protesting their 
discharge by the employer. Because the union™s interests were adverse 
pursued grievances 
against
 the Union and were repre-
sented by independent counsel.  Thus, while the union™s 
interests were adverse to the grievants, the Union did not 
represent the grievants.  There is no showing that inde-
pendent counsel failed to fully support and advocate the 
grievants™ positions and hiring hall rights.  
The judge further suggested th
at the arbitrations were 
not fair because the issues to be resolved were dependent 
on the cooperation of the Union and access to the hiring 
hall records.  The judge thus implied that the arbitrator 
rendered his decisions without the necessary records.  
Based on our review of the arbitration awards, we find it 
clear that the arbitrator had 
all the relevant records to 
permit a fair resolution of the issues.  There is no evi-
dence that any records were withheld. We note particu-
larly that the employee-grievants™ independent counsel 
(and ultimately the arbitr
ator) had access to the out-of-
work list, which access gave 
counsel an opportunity to 
demonstrate that registrants were dispatched out of order.  
In these circumstances, we see no basis for finding that a 
lack of relevant evidence pr
evented a fair resolution of 
the issues. 
Finally, the judge reasoned that fairness was lacking 
because Charging Party Williams was not a party to the 
arbitration proceedings.  Ho
wever, Williams™ rights and 
interests were not shown to be at stake in the arbitration 
proceedings. There is no allegation before us that Wil-
liams was improperly bypassed for referral. Thus, Wil-
liams was not a necessary party for purposes of the 
Spielberg
 fairness criterion. 
Based on the above, the proc
eedings before the arbitra-
tor appear to have been fair and regular.  We conclude 
that the 
Spielberg
 fairness criterion has been met.  Ac-
cordingly, we reverse the judge on this issue. 
Turning to the other 
Spielberg/Olin
 factors,
8 we find as 
follows. All parties to the arbitrations agreed to be bound 
by those arbitrations.  Again, as Charging Party Williams 
was not a party to either arbitration, there is no issue re-
garding whether he agreed to be bound.  The parties to 
the arbitrationsŠthe Respondent Union and the em-
ployee-grievantsŠagreed to be bound and the criterion is 
satisfied. 
The contractual issue before the arbitrator was factually 
parallel to the unfair labor practice issue.  The arbitrator, in 

both cases before him, noted that the issue involved the 

ﬁapplication and interpretation of a collectiveŒbargaining 
agreement which regulates the hiring hall practices of the 
Union and sets forth the rights of grievants to use that hiring 
hall.ﬂ  The arbitrator considered and resolved the issue of 
whether the UnionŠin making dispatches to Fresno Paving 
and Valley FenceŠignored the hiring hall rules and im-
properly bypassed other employee-registrants who were 
more entitled to the dispatch.  The General Counsel™s com-
 to those of the employee-grievants, the Board refused to defer to the 
arbitration awards. 
8 We shall save for last our consideration of the repugnancy issue. 
 LABORERS LOCAL 294 (AGC OF CALIFORNIA)  261plaint alleged that the Respondent Union, in violation of 
Section 8(b)(1)(A) and (2), dispatched certain individuals to 
jobsites ﬁin violation of the Agreement and Rules, and 
thereby bypassed other employee-registrants who were enti-
tled to such dispatch.ﬂ  The General Counsel™s unfair labor 
practice theory was based on an allegation that the Union 
ignored the hiring hall rules in making the Valley Fence and 

Fresno Paving dispatches.  The critical point of both the 
contractual grievance and the unfair labor practice was that 
the Respondent Union violated the hiring hall rules in mak-
ing specific dispatches to Valley Fence and Fresno Paving. 
Thus, the arbitrator considered
 substantially the same issue 
as that raised by the General Counsel™s complaint. 
The arbitrator also had before him and reviewed the 
same facts that would be relevant to the unfair labor prac-
tice. As reflected in his arbitral awards, the arbitrator re-

viewed the contract, the hiring hall rules, and the out-of-
work list.  Significantly, employer officials from Fresno 
Paving and Valley Fence testified at the arbitration pro-
ceedings regarding the circumstances of the dispatches.  
Thus, witnesses who were not a party to the arbitrations 
provided a full factual account of the dispatches. Other 
critical factsŠall before the arbitratorŠprovided a basis 
for determining who was dispatched from the hiring hall, 
where those dispatched individuals were on the out-of-
work list, what the circumstan
ces of the dispatches were, 
and whether the grievants were lower on the out-of-work 
list and nonetheless bypassed for referral.  The arbitrator™s 
awards demonstrateŠand the General Counsel has not 
established otherwiseŠthat the arbitrator had full access to 
these relevant facts and that he fully considered the same 
facts as those that would be relevant to resolving the unfair 
labor practice. 
Finally, there is the difficult issue of repugnancy. The 
ﬁclearly repugnantﬂ standard does not require that the arbi-

trator™s award be totally consistent with Board precedent. 

Rather, the Board will refuse to defer if an arbitrator™s deci-
sion is ﬁpalpably wrongﬂ and ﬁnot susceptible to an inter-
pretation consistent with the Act.ﬂ  See 
Olin, supra. As noted, the arbitrator denied
 the grievance in the Fresno 
Paving referral.  The arbitrator concluded that it was: 
 the practice of the [Union] to dispatch individuals in 
order of their position on the out-of-work list based on 
their qualifications.  Since Mr. Hernandez was not 
qualified as a raker, it was appropriate for [the Union] 
to skip over Mr. Hernandez and proceed to the first 
person on the out-of-work list who was qualified. 
 In resolving the grievance, the arbitrator specifically found 

that the Union in fact dispatched the first qualified raker. 
Thus, the arbitrator concluded that the Union ultimately 
complied with its hiring hall rules and no registrant entitled 
to a dispatch was bypassed.  In these circumstances, the 
award was not clearly repugnant to the purposes and poli-

cies of the Act.
9 The Valley Fence arbitratio
n award is more trouble-
some.  As noted, the arbitrator sustained this grievance.  

He found that the Union, in dispatching to this job, ig-
nored the hiring hall rules and improperly bypassed the 
grievants who were lower on the out-of-work list and 

therefore entitled to the dispatches.  The arbitrator™s find-
ing of a contractual violation was substantially the same 
as the 8(b)(1)(A) and (2) violation sought by the General 
Counsel. Thus, the arbitral award™s finding of a violation 
of hiring hall rules is certainly not clearly repugnant to 
the purposes and policies of the Act.
10 However, there is a substantial issue regarding whether 
the arbitrator™s remedy is repugnant to the Act.  Deferral 

may be appropriate even wher
e an arbitrator has not im-
posed the same remedy that the Board would impose.  
Here, the question is whether the Valley Fence award™s 
remedy is repugnant because it may not extend to those 
registrants most entitled to a remedy.  That is, the arbitra-
tor notedŠas do weŠthat the two grievants in the Val-
ley Fence arbitration, while lower on the out-of-work list 
than those dispatched, were not the lowest on the list.  
Thus, there may have been other registrants on the out-
of-work list who were more entitled to the dispatch than 
the grievants.  
In American Commercial Lines
, 291 NLRB 1066, 
1072Œ1076, and fn. 44 (1988), the Board found deferral to 
arbitration inappropriate.  In so doing, the Board reasoned 
that the remedial portion of an arbitration board™s awardŠ
which dealt with alleged employer violations of hiring hall 
requirementsŠwas ﬁarbitrarily 
limited.ﬂ  The arbitration 
board had sought to remedy only alleged hiring hall viola-

tions occurring during the term of the parties™ contract.  
The arbitration board viewed its authority as limited by the 
contract™s expiration date and it did not address post-
contract violations.  However, the Board had before it the 
issue of postcontract statutory violations and the Board 
was called on to remedy those violations.  Given the ﬁarbi-
traryﬂ nature of the arbitration board™s remedy, the Board 
found it inappropriate to defer to the arbitration award.  
Nonetheless, the Board added that it would not automati-
                                                          
 9 In ruling on the merits of the Gene
ral Counsel™s allegation regarding the 
Fresno Paving dispatch, the judge found a violation of Sec. 8(b)(1)(A) and 
(2).  Essentially, the judge relied on
 Union Representative Cook™s soliciting 
a request for a name dispatch from Fr
esno Paving.  The judge found that 
Cook™s action was contrary to the hiring hall rules. However, in our view, 

the arbitrator could reason
ably conclude from the same facts that the Union 
complied with the hiring hall rules.  That is, regardless of Cook™s solicita-
tion, the Union ultimately dispatched the proper individual pursuant to the 
hiring hall rules.  As the Board observed in 
Andersen Sand & Gravel Co.
, 277 NLRB 1204 fn. 6 (1985): 
Deferral recognizes that the parties have accepted the 

possibility that an arbitrator
 might decide a particular 
set of facts differently than would the Board. This 
possibility, however, is one which the parties have voluntarily assumed through collective bargaining. 
10 The judge™s finding of a statutory violation was parallel to the ar-
bitrator™s finding of a contractual violation.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   262cally refuse to defer to arbitration awards that contain in-
complete remedies or remedies otherwise not fully consis-
tent with Board precedent.
11 On the other hand, in 
Specialized Distribution Man-
agement
, 318 NLRB 158 (1995), the Board deferred to 
an arbitrator™s award involving the discharge of employ-
ees.  The arbitrator, findin
g a contractual violation, 
awarded reinstatement but no backpay. In excepting, the 
General Counsel argued, inter alia, that the arbitrator™s 
failure to grant backpay rendered the decision repugnant.  
The Board affirmed a judge™s 
conclusion that the arbitra-
tor™s remedy did not make deferral inappropriate.
12 Having carefully considered this matter, we cannot 
conclude that the arbitrator™s remedy in the Valley Fence 
arbitration was clearly repugnant to the Act.  First, regis-
trants Molina and Stephenson, the two grievants in the 
Valley Fence case, were part of the same class of persons 
as those for whom the General Counsel would seek a 
remedy. That is, they were hiring hall registrants who 
were lower on the out-of-work list and more entitled to a 
dispatch than the individual
s dispatched. Second, on the 
record before us, we simply do not know if any other 
employee-registrant lost wo
rk because of the union™s 
Valley Fence dispatches.  Although there were regis-

trants lower on the out-of-work list than the grievants, we 
do not know if any lower-down registrant was in fact 
qualified
13 and available for work at Valley Fence and 
would have accepted a dispatch.  Thus, on this record, it 
is speculative whether any other registrant is more enti-
tled to a remedy than the grievants.  Unlike in 
American 
Commercial Lines, supra, we cannot conclude here that 
the arbitrator™s remedy was ﬁarbitrarily limited.ﬂ In 
American Commercial Lines, the General Counsel estab-
lished before the Board that there were in fact statutory 
violations not remedied by th
e arbitration board™s award.  
Here, the General Counsel has failed to demonstrate any 
statutory violations that have not been remedied.  The 
General Counsel has not shown that any other hiring hall 
registrant, who was lower on the hiring hall out-of-work 
list than grievants Molina and Stephenson, was qualified 
                                                          
                                                           
11 For a similar result, see also 
Cone Mills Corp.
, 298 NLRB 661 
(1990). (The Board found repugnancy and declined to defer to arbitration. 
The Board noted, inter alia, that the arbitrator™s decision was ﬁinherently 
inconsistentﬂ and failed to award ba
ckpay to a discharged employee.) 
12 For a similar result, see 
Crown Zellerbach Corp., 215 NLRB 385 
(1974). (The Board deferred to arb
itration and rejected the General 
Counsel™s argument that an arbitr
al award was repugnant because its 
backpay remedy did not ﬁmeasure upﬂ to Board standards.) 
See also Malrite of Wisconsin
, 198 NLRB 241 (1972), enfd. in rele-
vant part 494 F. 2d 1136 (D.C. Cir., 1974).  There, the Board deferred 
to arbitration. An arb
itration panel sustained a union grievance filed 
against an employer.  However, the em
ployer failed to comply with that 
award. The Board rejected the General Counsel™s argument that defer-

ral was inappropriate because of the employer™s noncompliance with 
the award. Here, there is no allegatio
n that the Respondent has failed to 
comply fully with the arbitrator™s Valley Fence award. 
13 As previously noted, Valley Fen
ce requested experienced link fence 
builders.  In sustaining the Valley Fence grievance, the arbitrator found that 
grievants Stephenson and Molina were experienced fence builders. 
and available to accept the Va
lley Fence dispatch.  As the 
party seeking nondeferral has the burden of showing re-
pugnancy, we conclude that the burden has not been met. 
Accordingly, we shall defer 
to the arbitrator™s awards.
14 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below, and orders that the 

Respondent, Laborers International Union of North 
America, AFLŒCIO, Local No
. 294, Fresno, California, 
its officers, agents, and representatives, shall 
1.  Cease and desist from 
(a) Failing to fairly represent employees and job refer-
ral applicants utilizing the hiring hall by implying that it 

would not dispatch Donnell
 Williams from the Visalia 
subhiring hall in retaliation for a statement he made re-
garding operation of that subhiring hall. 
(b) Failing to fairly represent employees and job refer-
ral applicants utilizing the hiring hall by refusing to per-

mit Williams to examine the Fresno hiring hall dispatch 
book for the preceding 
3 months. 
(c) Failing to fairly represent employees and job refer-
ral applicants utilizing the hiring hall by refusing to per-
mit Williams to examine and take notes from the busi-
ness agent reports. 
(d) In any like or related manner restraining or coerc-
ing employees in the exercise
 of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Respond timely, fairly, and completely to requests 
for relevant information from represented employees or 
referral applicants concerning
 the referral process and 
requests to take notes from referral documents.  Re-
sponses to such requests shall: 
(i) Indicate whether the info
rmation sought exists or 
not and, if not, what information and or records do exist. 
(ii) Provide any additional information or explana-
tion necessary to 
not
 mislead or unreasonably confuse 
the requesting individual regarding the information re-
quested, and 
(iii) Provide information concerning copies of and/or 
access to all requested informa
tion which is relevant to 
employee and or referral applicant management of their 
affairs respecting their current or potential employment 
in a represented unit. 
(b) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying job registration and referral records and any 
other documents or records showing job referrals and 
 14 Member Hurtgen has substantial doubts concerning the procedural is-
sues of: (1) whether the General Counse
l properly raised the issue of ﬁre-
pugnancyﬂ before the judge, and (2) if
 it was so raised, whether it was 
properly raised by exceptions to the Board.  However, on the merits, he 
agrees with the disposition of the ﬁre
pugnancyﬂ issue, i.e., he agrees that 
the General Counsel has not established ﬁrepugnancy.ﬂ  Accordingly, he 
does not pass on the procedural issues. 
 LABORERS LOCAL 294 (AGC OF CALIFORNIA)  263work assignments, and the basis for making such refer-
rals and assignments of members, employees, job appli-
cants, and registrants, which are necessary to compute 
and analyze the amount of backpay and benefits due un-
der the terms of this Order. 
(c) Within 14 days after service by the Region, post at 
its business offices, hiring halls, and meeting places in 

Fresno and Visalia, California, copies of the attached 
notice marked ﬁAppendix.ﬂ
15  Copies of the notice, on 
forms provided by the Regional Director for Region 32, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where no
tices to members are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.   
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 APPENDIX 
NOTICE TO MEMBERS AND EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 After a trial before an administrative law judge at 
which we appeared, argued, 
and presented evidence, the 
National Labor Relations Board has found that we vio-
lated the National Labor Relations Act and ordered us to 
post and abide by this notice. 
Accordingly, we give our members and job referral 
applicants the following assurances: 
The National Labor Relations Act provides that a labor 
organization which operates a hiring hall or referral 
process which is an exclusiv
e source of employment re-
ferrals to positions with employers and which represents 
employees of employers must fairly represent such em-
ployees by referring them for jobs in a manner consistent 
with the contract and with the hiring hall rules without 
acting arbitrarily, discriminatorily, or in bad faith and by 
providing them with: (1) re
quested inform
ation concern-ing the operation of the hiring hall, its rules, procedures, 
and such other information as is necessary to determine 
the requesting individual™s position or priority of dis-
patch within the referral system and to further determine 
whether the referral process is being operated properly 
and (2) an opportunity to take notes from dispatch re-
                                                          
 allegations that the Union has violated Section 8(b)(1)(A) and 
                                                          
15If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 cords when an employee reasonably believes that dis-
patches have been improper. 
WE WILL NOT fail to fairly represent employees and 
job referral applicants utilizing the hiring hall by imply-
ing that we would not dispatch Donnell Williams or any 
other employees from the Visalia subhiring hall in re-
taliation for a statement he made regarding operation of 
that subhiring hall. 
WE WILL NOT fail to fairly represent employees and 
job referral applicants utilizing the hiring hall by refusing 
to permit Donnell Williams to examine the Fresno hiring 
hall dispatch book for the preceding 
3 months. 
WE WILL NOT fail to fairly represent employees and 
job referral applicants utilizing the hiring hall by refusing 
to permit Williams to examine and take notes from the 
business agent reports. 
WE WILL NOT in any like or related manner restrain 
or coerce employees in the ex
ercise of the rights guaran-
teed them by Section 7 of the Act. 
WE WILL fairly, timely, and completely respond to 
requests for information from users of our referral proc-
ess concerning the rules governing and the general opera-
tion of our referral process, explaining as necessary what 
records exist and do not exist, 
so as to allow users to un-
derstand the process, determine where their position in 
the dispatching process is an
d determine how the process 
has operated and WE WILL permit users of our referral 
process to take notes from these records. 
LABORERS INTERNATIONAL UNION OF NORTH 
AMERICAN, AFLŒCIO LOCAL NO. 294 
 Barbara D. Davison, Esq., for the General Counsel.
 Paul D. Supton, Esq. (Van Bourg, Weinberg, Roger & 
Rosenfeld), 
of San Francisco, California, for the Respon-
dent. DECISION STATEMENT OF THE CASE 
MARY MILLER CRACRAFT, Administrative Law Judge.  
This case was tried in Fresno, California, on July 9, 1996.  The 
charge in Case 32ŒCBŒ4457 was filed by Donnell Williams, an 
individual, against Laborers In
ternational Union of North America, AFLŒCIO, Laborers Local No. 294 (the Union or the 
Respondent) on April 17, 1995,
1 and complaint issued on May 
24.  The charge in Case 32ŒCBŒ4487 was filed by Williams 

against the Union on July 5, and the complaint issued on Au-
gust 7, together with an orde
r consolidating it with Case 32Œ
CBŒ4457.  A bilateral settlement agreement in Cases 32ŒCBŒ
4457 and 32ŒCBŒ4487 was approved on October 17.  The 
charge in Case 32ŒCBŒ4560 was filed by Williams against the 
Union on February 9, 1996.  Appr
oval of the bilateral settle-
ment agreement was rescinded on March 21, 1996, and an or-der consolidating Cases 32ŒCBŒ4457, 32ŒCBŒ4487 and 32Œ
CBŒ4560 and a reissued, consolidated complaint issued that 
date.2 Set forth in the consolidated complaint are various 
 1 All dates are in 1995 unless otherwise indicated. 
2 Cases 32ŒCBŒ4126 and 32ŒCBŒ4228 were consolidated with Cases 
32ŒCBŒ4457, 32ŒCBŒ4487, and 32ŒCBŒ4560 by order of March 21, 1996.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   264gations that the Union has violated Section 8(b)(1)(A) and (2) 
of the Act in the operation of its exclusive hiring hall by failing 
to permit Williams to examine dispatch books, implying that 
Williams would not be dispatched in retaliation for his state-
ment regarding operation of a hiring hall, bypassing registrants, 
and preparing a false dispatch request. 
On the entire record,
3 including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the counsel for the Genera
l Counsel and counsel for the 
Respondent, I make the following 
FINDINGS OF FACT 
I.  JURISDICTION 
Associated General Contractors of
 California, Inc. (the Asso-
ciation) has been an organization composed of various employers 
engaged as contractors in the construction industry, one purpose 
of which is to represent its constituent employer-members in ne-
gotiating and administering collectiv
e-bargaining agreements with 
various labor organizations, including the Northern California 

District Council of Laborers.  During the 12 months preceding 
March 21, 1996, the constituent employer-members of the Asso-
ciation collectively purchased and received goods or services 
valued in excess of $50,000 directly from suppliers located out-
side the State of California.  The Respondent admits and I find 
that the Association and each of its constituent employer-members 
are an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
II.  LABOR ORGANIZATION STATUS 
Northern California District C
ouncil of Laborers (the District 
Council) has been an organizati
on composed of various labor 
organizations, one purpose of which is to represent its constitu-
ent member-labor organizations in negotiating and administer-
ing collective-bargaining agreements with various employers 
engaged in the construction industry in California, including the 
Association.  At all times the Union has been a constituent 
member-labor organization of th
e District Council.  The Dis-
trict Council and the Union each have been a labor organization 
within the meaning of Section 2(5) of the Act. 
III.  ALLEGED UNFAIR LABOR PRACTICES 
Background The District Council has been 
the designated exclusive col-
lective-bargaining representative of an appropriate unit of the 
                                                                                            
 By order of June 20, 1996, Cases 32ŒCBŒ4126 and 32ŒCBŒ4228 were 
severed and postponed indefinitely. 
3 The Union did not present any tes
timonial evidence in this case but 
alleges certain affirmative defenses
 including deferral to arbitration, 
laches, failure to exhaust contractual and administrative remedies, and 

contractual and statutory time bars
.  The Union objected to proceeding 
with its defense because it did not want an individual who remained in 
the hearing room to have the benefit of hearing its testimony.  I refused 
to exclude this individual from the hearing room.  Although the wit-
nesses were sequestered, this unide
ntified individual was not among 
those to be called as a witness.  A
ccordingly, I allowed this individual 
to remain in the hearing room.  
Although an administrative law judge 
has the discretion to close a hearing to the public pursuant to Rule 
102.34, the Union did not specifically request that all members of the 
public be excluded.  Rather, the Uni
on wanted one individual excluded.  
In any event, because the union™s concern about this individual™s pres-
ence was based on its objection that she hear their evidence and be-
cause the transcript of this pro
ceeding would have been available a 
short time after the hearing, I find 
that no cause existed, assuming this 
individual should have been deprived
 of pretrial discovery in other 

litigation, for excluding her from the actual hearing. 
employees of the constituent employer-members of the Asso-
ciation.  The District Council has been recognized as such rep-
resentative by the Association and its constituent employer-
members and has accepted such recognition.  This recognition 
has been embodied in a collective-bargaining agreement effec-
tive by its terms for the period June 16, 1992, to June 30, 1997.  

The District Council, by virtue of Sections 9(a) and 8(f) of the 
Act, has been and is now the exclusive collective-bargaining 
representative of the employees in the unit for the purpose of 
collective bargaining with respect 
to rates of pay, wages, hours 
of employment, and other terms 
and conditions of employment.  
Artis Cook occupied the position of Respondent™s business 
manager until approximately June 4, 1996, and was an agent of 
the Respondent within 
the meaning of Sectio
n 2(11) of the Act. 
The contract contains a provisi
on requiring that the District 
Council, through its constituent me
mber-labor organizations, be 
the sole and exclusive source of dispatches of employees to unit 
employment and calls for the ope
ration of exclusive hiring halls 
by the District Council.  Incl
uded among the hiring halls is one located in Fresno, California, and a subhiring hall located in 
Visalia, California.  These hall
s are operated by the Respondent 
as an agent of the District C
ouncil.  The Respondent has pub-
lished and posted written rules governing the operation of the 

hiring halls including rules setting 
forth registration, priority, 
and referral procedures. 
Section 3(B)(6) of the contract provides, 
 The appropriate hiring hall of the Local Union of the Union having work and area jurisdiction will furnish in 
accordance with the request of the individual employer 
such qualified and competent workers of the classifica-
tions needed from among those entered on said lists to the 
individual employer by use of a written referral in the fol-
lowing order of preference: 
Persons shall be referred in the order in which they are 
registered if their registration indicates that they are qualified 
for and desirous of taking such referral, unless they are not 
available for referral, subject to the following conditions: 
First, (a) notwithstanding any other provision of this 
Agreement, the individual employer may request a person 
by name, out of order, and such person must be dispatched 

if such person is registered on the out-of-work list and if 
such person was employed previously by such individual 
employer or member of a joint venture within 3 years prior 
to such request within the territorial jurisdiction of the ap-
propriate Local Union of the Union. 
(b) In addition to requests permitted by the provision 
of subsection 6(a), the individual employer may request 
any person registered on the out-of-work list out of order 
for any reasons; provided, however, that at no time shall 
any job contain more than 50 percent of persons requested 
under subsection 6(b).  It will not be a violation of this 
agreement for an owner (one person) to perform laborers™ 
work when needed, provided th
at said owner is performing 
work with at least (one) additional laborer on the jobsite. 
Statutory Framework The consolidated complaint al
leges violations of Section 
8(b)(1)(A) and (2) of the Act.
  Those provisions are:  
 It shall be an unfair labor practice for a labor organization or 
its agentsŠ 
(1)  to restrain or coerce (A) employees in the exercise 
of the rights guaranteed in section 7 [section 157 of this ti-
tle]: 
Provided, 
that this paragraph shall not impair the right 
 LABORERS LOCAL 294 (AGC OF CALIFORNIA)  265of a labor organization to pres
cribe its own rules with re-
spect to the acquisition or retention of membership; 
(2)  to cause or attempt to cause an employer to dis-
criminate against an employee in violation of subsection 
(a)(3) [of subsection (a)(3) of this section] or to discrimi-
nate against an employee with respect to whom member-
ship in such organization has been denied or terminated on 
some ground other than his failure to tender the periodic 
dues and the initiation fees uniformly required as a condi-
tion of acquiring or retaining membership. 
 Section 8(a)(3) provides in relevant part: 
 It shall be an unfair labor practice for an employerŠ 
(3) by discrimination in regard to hire or tenure of em-
ployment or any term or condition of employment to encour-
age or discourage membership in any labor organization.  
 In Miranda Fuel Co., 
140 NLRB 181 (1962), enf. denied
 326 F.2d 172 (2d Cir. 1963), the Board held that the doctrine of 

fair representation applied to un
ions when acting in a statutory 
representative capacity.  Accordingly, it is an unfair labor prac-
tice in violation of Section 8(b)(1)(A) and (2) for a union to 
take action against an employee
 for irrelevant, invidious, or 
unfair reasons.  140 NLRB at 185.  Moreover, in the context of 

operation of an exclusive hiring hall, the union™s additional 
powers give rise to additional responsibility.  
Breninger v. 
Sheet Metal Workers Local 6, 
493 U.S. 67, 89 (1989).  As the 

Board stated in 
Operating Engineers Local 406 (Ford, Bacon 
& Davis Const. Corp.), 
262 NLRB 50, 51 (1982), enfd. 701 
F.2d 504 (5th Cir. 1983): 
 Even assuming the absence of specific discriminatory 
intent, a violation must be found in the circumstances of 
this case.  The Board has held that any departure from es-
tablished exclusive hiring hall procedures which results in 
a denial of employment to an applicant falls within that 
class of discrimination which inherently encourages union 
membership, breaches the duty of fair representation owed 

to all hiring hall users, and 
violates Section 8(b)(1)(A) and 
(2), unless the union demonstr
ates that its interference 
with employment was pursuant to a valid union-security 
clause or was necessary to the effective performance of its 
representative function. 
(footnote omitted).   
 With these statutory and legal precepts in mind, each of the 
alleged violations will be discussed seriatim. 
Alleged Implication that Res
pondent would not Dispatch Wil-
liams in Retaliation for a Stat
ement by Williams about Opera-
tion of the Hiring Hall 
The consolidated complaint alle
ges that on or about March 6, 1995, at a monthly meeting of
 members conducted at the 
Fresno hiring hall, Cook, in reta
liation for a statement by Wil-
liams regarding operation of the 
Visalia subhiring hall, implied 
that Williams would never be dispatched from the hall thus, 
violating Section 8(b)(1)(A) of the Act. 
Donnell Williams testified that he attended a regular mem-
bership meeting of the Union on the first Monday in March.  
Another member attending the meeting, Joe Velasquez, sug-
gested to President Angel Padilla that the list of people who had 
been dispatched be posted at the Visalia hall as well as the 
Fresno hall.  Williams told Padilla that Larry Guinn, the secre-
tary/treasurer, said he had no 
problem with posting the list in 
Visalia but he would not commit to doing so.  Cook interjected, 
ﬁDonnell, you don™t have to worry about it, you™ll never get a 

job off that out-of-work list.ﬂ Williams testified that Cook then 
mumbled, ﬁFŠk you, Donnell,ﬂ 
and walked away.  Williams 
asked Cook to repeat what he had said but Cook declined.  
Another member present at that meeting, Olan Ray Reese, re-
called that Cook stated to Williams that he would never work in 
this hall again.  I credit the 
unrebutted testimony of Williams 
and Reese on this point.
 In March, at the time of this conversation, Williams was not 
registered at the Visalia hall.  The employees were required to 
register at either Fresno or Visali
a.  They could not register at 
both places.  Williams was registered in Fresno, and since 
March he had not tried to switch
 his registration.  However, 
employees could switch their regi
strations at any time.  Wil-
liams had been registered from Fresno for 15 years.  For a brief 
period in the 1980s, Williams had been registered from Visalia.  
Both Williams and Reese testified that the exchange between 
Williams and Cook was heated.  I find that Cook™s statement 
cannot be construed, under those 
circumstances, to simply state 
the obvious fact that Williams would not be referred from Visalia because he was not registered there.  Rather, I find that 
the import of the statement was 
an implication that Cook was 
not going to dispatch Williams from Visalia if Cook decided to 

switch his registration there.    
Based on the above-credited tes
timony, I find, as alleged, 
that the Union violated Section 
8(b)(1)(A) by implying that it 
would not dispatch Williams from the Visalia subhiring hall in 

retaliation for a statement he ma
de regarding operation of the 
Visalia subhiring hall.  As noted
 above, the duty of fair repre-
sentation in connection with op
eration of an exclusive hiring 
hall requires that no arbitrary actions adversely affect dispatch.  

Moreover, a union™s refusal to dispatch an employee because 
he questions the dispatch policy is violative of the Act.  
Operat-ing Engineers Local 406 (Ford, Bacon & Davis Const. Corp.), 
262 NLRB 50 (1982).  In accord, I find that Cook™s statement 
to Williams implying an intent to dispatch arbitrarily, is viola-
tive of Section 8(b)(1)(A).
 Alleged Refusal to Permit Examination of Dispatch Books 
in June 1995 
The consolidated complaint alle
ges that on or about June 26 and 27, 1995, Williams orally requested permission to examine 
the dispatch book for the Fresno hiring hall.  It further alleges 
that Respondent has refused to allow this examination in viola-
tion of Section 8(b)(1)(A). 
Williams testified that on June 26 he went to the union hall 
between 7 and 9 a.m.  Manny Molina, a member of the execu-

tive board, was also present about 15 feet away from the con-
versation which ensued between Williams and Cook.  Williams 
asked Cook to let him see the disp
atches for the last 3 months.  
Cook replied, ﬁIf you want to see any dispatching records, you 

can see the names posted on the bulletin board.  That™s all I™m 
going to let you see.ﬂ  Williams 
responded that he wanted to 
see the regular dispatching reco
rds.  Cook walked away from 
the service window of the office to his private office.  Molina 

substantially corroborated 
Williams™ testimony.  
Williams testified that the dispatch record on the bulletin 
board, referred to by Cook, was a list of the names of people 
who had been dispatched to various jobs without supporting 
documentation.  He testified that he needed to see the actual 
dispatch records in order to be certain that no manipulation of 
the system had occurred.  He also stated that the dispatch re-
cords were more up to date than the list on the bulletin board. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   266Williams returned on June 27 between 7 and 9 a.m.  Jose 
Aquino was present as well.  When Williams approached the 
service window saying, ﬁHey Artis
, I™d like to talk to you,ﬂ 
Cook walked away into a private office.  Williams asked Ra-
chel Lone, the secretary in the 
office, to tell Cook that he 
wanted to see the dispatch records for the past 3 months.  Lone 

went toward the private office and came back, waived her arms 
in the air, palms up, with some body language which caused 
Williams to ask, ﬁRachel, are yo
u ignoring me to see the dis-
patching records?ﬂ  Lone responded by shaking her head up 

and down.  Aquino substantially corroborated
 this testimony. 
Respondent objected to any acti
ons or statements of Lone 
being used against it.  Counsel for the General Counsel noted 
that Lone was not alleged as an agent of the Respondent and 

stated for the record that the actions of Cook constituted suffi-
cient denial of the request for the records because Cook was 
well aware of the reason for Wi
lliams approaching the window 
and asking to speak with him.  Counsel for the General Counsel 
also argues in brief that such conduct by a clerical employee 
demonstrates apparent authority to speak for the agent, relying 
on Albertson™s Inc., 307 NLRB 787 (1992).  In addition, coun-
sel argues that the fact that Cook did not personally deny access 
does not mitigate the alleged violation, relying on 
Tyson Foods, 
311 NLRB 552, 560Œ561 (1993).  Were it necessary to utilize 
Lone™s actions to find a violation, I would find that it was rea-sonable for Williams and Aquino 
to conclude that Lone was 
conveying a negative response to 
the dispatch request pursuant to Cook™s instructions.  However, in agreement with Counsel 
for the General Counsel, I find that in the context of the other 
discussions between Williams and Cook about seeing the dis-
patch books, Cook™s walking away to a private office consti-
tuted a refusal to allow the inspection. 
A union must, on request, disclose
 referral system rules.  
Plumbers Local 198 (Jacobs/Weise), 
268 NLRB 1312, 1320 
(1984).  Moreover, a union must disclose records of hiring hall 
operations sufficient to determin
e if the system is operating 
fairly and, in addition, must disclose records sufficient to de-
termine what a particular individual™s place in the system is and 
when his referral is likely to occur.  
Electrical Workers IBEW 
Local 575 (Coleman Electric), 
270 NLRB 66 (1984); 
Bartend-ers Local 165 (Nevada Resort Assn.), 
261 NLRB 420 (1982); 
and Operating Engineers Local 324 (Michigan Chapter, AGC), 
226 NLRB 587 (1976).  I find that Williams was seeking to 
ascertain whether he and other me
mbers had been fairly treated 
with respect to obtaining job referrals.  By refusing to provide 
this information to Williams, the Union violated Section 
8(b)(1)(A) of the Act.
 Alleged Dispatches in Violation of the Contract and Rules, 
thus, Bypassing Other Employee 
Registrants; Alleged Request of a False Written Dispatch Request 
The consolidated complaint 
alleges that Respondent dis-
patched three individuals to jobsite
s in violation of the contract 
and published and posted written rules governing operation of 
the hiring hall thereby bypassi
ng other employee-registrants 
who were entitled to the dispatch.  Specifically, the allegations 
concern dispatch of Batts and Lucas to the Valley Fence job 
and dispatch of McDaniel to 
the Fresno Paving job.  Respon-dent contends that these allegations should be deferred to two 
arbitration decisions.  Counsel 
for the General Counsel argues 
that deferral is inappropriate because the interests of the Union 
were adverse to the interests of the employees.  
Deferral Pursuant to 
Spielberg Mfg. Co.,
 112 NLRB 1080 (1955), the 
Board will defer to an arbitrat
ion award when the proceedings 
appear to have been fair and regular, all parties have agreed to be 

bound, and the decision of the arbitrator is not clearly repugnant to 
the Act.  The 
Spielberg 
 ﬁfairnessﬂ criteria is at issue here.  The 
Board has consistently refused to defer in advance of arbitration 

where the union representative is ho
stile to the grievant.  See, e.g., 
Amsted Industries, 
309 NLRB 860 fn. 3 (1992); and 
Consolidated 
Edison Co., 
286 NLRB 1031, 1038 (1987).  Moreover, the Board 
has refused to defer to arbitration awards when the union™s inter-

ests were adverse to those of the employees.  
Russ Togs, Inc., 
253 
NLRB 767, 768 fn. 8 (1980); and cases cited therein; cf., 
Bailey 
Distributors, 
278 NLRB 103 (1986). 
In support of deferral, the Un
ion introduced two arbitration 
awards.  In one case, the arbitrator found that the two individual 
grievants, Molina and Stephe
nson, were improperly denied 
referral to the Valley Fence job to which Batts and Lucas were 

referred.  Molina and Stephens
on were awarded 1 day™s wages 
and benefits.  In the other case, the arbitrator found that griev-

ant Hernandez was not a qualifie
d raker and therefore was not 
entitled to any relief for the dispatch of McDaniel to the Fresno 

Paving job.  The grievants were
 represented by counsel.  How-
ever, the issues in the arbitration were dependent on coopera-
tion of the Union and access to hiring hall records for their 
success.  Finally, Williams, the charging party, was not in-
volved in the grievance proceedi
ngs.  Accordingly, I find that 
the Spielberg 
criteria have not been met and refuse to defer to 
the arbitration award. 
Moreover, the arbitrator found in both proceedings that the 
Union had failed to follow its rules by inducing employers to 
name employees rather than following the listing order.  Were I 
to defer to this finding, the Un
ion requests that I defer to the 
remedy of the arbitrator as well.  There has been no determina-
tion at this point regarding wh
ich individuals may have been 
entitled to the referrals.  At the compliance stage, the General 

Counsel will seek to show that 
other applicants were denied the 
referrals even though available and qualified.  See, e.g., 
Iron Workers Local 433 (AGC of California), 
228 NLRB 1420, 
1438 (1977), enf.
 600 F.2d 770 (9th Cir. 1979), cert. denied
 445 
U.S. 915 (1980); 
Boilermakers Local 101 (Stearns-Roger 
Corp.), 
206 NLRB 30 (1973).  At the compliance stage, it will 
be determined who would have been referred and how much 

any such individuals are entitled for the work.  If it is deter-
mined that grievants Molina and 
Stephenson are discriminatees, 
any payments to Molina and Stephenson by the Union would 

be relevant at that point. 
My refusal to defer is based on the 
Spielberg 
fairness criteria.  
Without passing on whether the arbitral contractual issue was 
factually parallel to the unfair labor practice at issue here,
4 I note 
that the arbitrator appeared to be deciding the personal rights of 

the grievants to the specific referrals at issue rather than the statu-
tory issue of failure to refer pursuant to the contract and rules, 
thus, bypassing unnamed registrants.  However, the arbitrator did 
decide that Valley Fence was ﬁindu
ced to name [Batts and Lucas] 
by the representations of Mr. Cook
 which is inconsistent with the 
intent and practice of an open hi
ring hall.ﬂ The arbitrator also 
decided, utilizing a 
Wright Line
5 analysis, that grievant Hernandez 
who was first on the out-of-work list at the time of the Fresno 
                                                          
 4 See Olin Corp., 
268 NLRB 573, 574 (1984). 
5 251 NLRB 1083 (1980), enfd.
 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
 LABORERS LOCAL 294 (AGC OF CALIFORNIA)  267Paving referral was not a qualifie
d raker and, thus, not qualified 
for the referral.  The arbitrator found that the next person on the 
out-of-work list qualified for the referral was, in fact, the em-
ployee referred, McDaniel. 
Were the 
Spielberg 
fairness criteria not a reason to refuse to 
defer, deferral would be a much mo
re difficult issue.  It is clear 
with regard to the Valley Fence referral that the arbitrator did 

not attempt to find out who was ultimately qualified for the 
referral.  Rather, the arbitrator decided that the grievants were 
more qualified than the employees referred.  Indeed, the arbitra-
tor noted, ﬁThere may have been
 other individuals on the out-
of-work list who had better claim to the work than either Ste-
phenson or Molina, but Stephenson and Molina were the only 
two individuals to file a grievance protesting the Union™s ac-
tion.ﬂ However, with regard to the Fresno Paving referral, the 
arbitrator™s decision does determine that McDaniel was ulti-
mately qualified for the referral.  At this point in the proceed-
ings, without knowing whether the arbitrator was provided all 
the information necessary to make his decision, there is no 
evidence regarding which individu
als may have been ultimately 
qualified and whether there were any referents whose rights 

were superior to those of the gr
ievants.  Accordingly, it appears 
that the factual parallelism issue as to the remedy is not capable 
of resolution. 1.  July 20 and 24 
The consolidated complaint alleges that on or about July 20 
Respondent dispatched Kevin McDaniel to a jobsite in violation 
of the contract and published and posted written rules governing 
operation of the hiring hall thereby bypassing other employee-
registrants who were entitled to the 
dispatch.  It is further alleged 
that on or about July 24 Respondent asked for a false written 

dispatch request regarding the July 20 dispatch.  These actions 
are alleged as violative of Sectio
n 8(b)(1)(A) and the dispatches 
are alleged as violative of Section 8(b)(2) as well.   
William J. Anderson Jr., owner of Fresno Paving Company, a 
signatory to the contract, called the hiring hall on about July 20 

and requested that a raker come to a job on the following day.  
Anderson testified that he did not specify any particular em-
ployee by name.  Kevin McDaniel reported on the following day 
with a dispatch slip from the 
Union.  Anderson received a call 
from Artis Cook on July 24 aski
ng that Anderson send a written 
request for Kevin McDaniel for 
the raker position.  Anderson 
complied, dating the letter July 20,
 the date of his request for a 
raker, although he actually sent the letter on July 24.  Anderson 
was not requested by Cook to date the letter as he did.
 I find, as alleged, that Respondent dispatched McDaniel in 
violation of the contract and published and posted written rules 
governing operation of the hiring hall and thereafter requested a 
false written dispatch record 
of Anderson thus, violating Sec-
tion 8(b)(1)(A) and (2).
 2.  September 6 
The consolidated complaint alle
ges that on or about Septem-
ber 6, Respondent dispatched No
ah Batts and Thomas Lucas to 
a jobsite in violation of the 
contract and published and posted 
written rules governing the operation of the hiring hall. 
Valley Fence Company was a signatory to the contract.  On 
September 3 or 4, David Cash, 
part owner of Valley Fence, 
spoke with Artis Cook about qua
lified fence installers in the 
Union.  Cook stated that he had 
some qualified fence installers.  
Cash expressed pessimism.  Ho
wever, on September 6, Cash 
called Cook and asked him to dispatch two experienced chain 
link fence builders.  Cook said he would do so.  Cash sent a 
letter confirming the conversation that same day.  The letter 

stated, ﬁThis letter is to request two (2) laborers to work at the 
Central High School for Valley Fen
ce Company.  This letter is 
to request that the two (2) laborers have substantial experience 
in the construction of Commercial Industrial chain link fence.ﬂ  
The following day Noah Batts
 and Thomas Lucas reported 
from the hiring hall.  They did not have referral slips with them. 
Cook called Cash later that day and said that Cash needed to 
request the dispatched individuals by name.  Cash said he had no 

names and Cook faxed Cash two dispatch slips.  In return, Cash 
added a handwritten notation to hi
s letter of September 6 stating, 
ﬁP.S. Artis Cook inform me that Noah Batts and Thomas Lucas 
have substantial experience in chain link fence construction.  
Based on this information I am requesting them at Central High 
School.ﬂ  Cash faxed this to Cook on September 7. 
I find that Respondent violated Section 8(b)(1)(A) and (2) by 
dispatching Batts and Lucas in violation of its written hiring 
hall rules thereby potentially 
bypassing other employee regis-
trants who were entitled to dispatch. 
Alleged Refusal to Permit Exami
nation of the Dispatch Books 
in March 1996 The consolidated complaint al
leges that the Respondent has 
refused to provide the ﬁbusiness agent reportﬂ to Williams pur-

suant to his request on or about March 1, 1996.  This report sets 
forth employee-registrant dispatch
 numbers after roll call.  The 
complaint further alleges that Respondent denied Williams™ 
request to take notes from the re
ports.  Both actions are alleged 
to violate Section 8(b)(1)(A). 
Williams testified that he asked Cook for the dispatch re-
cords and Cook gave him a box with several years of records 

from 1994 to 1996.  Williams made an attempt to take notes 
from the documents he was examining and Cook told him he could not copy.  Williams asked if this meant no notes and 
Cook said, ﬁYeah, no copying.ﬂ  Williams argued that he had 
permission from the Board to take
 notes and Cook replied that 
he was told not to allow any notes.  Williams then asked for the 
business agent report which he understood showed what any 
particular member™s out-of-work number is after each roll call.  
Cook said he didn™t have any of those documents.  Williams 
said, ﬁArtis, I want the documen
ts that show what a person™s 
roll call number is after each roll call.ﬂ  Cook responded that he 
did not have anything like that.  Williams argued, ﬁArtis, you 
know what I™m talking about, I™
m talking about what the per-son™s number is after each roll call.ﬂ  When Cook ignored him 

and began speaking with someone else, Williams said, ﬁArtis, I 
know you understand English, I says, I want to see the 

dispatching records and if you don™t let me see them, I™m going 
to file a charge against you.  And he says, you™re going to do 
that anyway and he just ignored me and I le
ft.ﬂ I credit the testimony of Williams and find that Williams was 
seeking access to the job referral information in order to deter-
mine that referral rights were being protected.  By failing to 
provide the business agent reports and allow Williams to take 
notes from those reports, the 
Union has violated Section 8(b)(1)(A) of the Act.  Boilermakers Local 197 (Northeastern 
State Boilermaker Employers), 
318 NLRB 205 (1995) (union 
acts arbitrarily by denying a me
mber™s request for job referral 
information and by denying photoc
opies of hiring hall informa-
tion).  No legitimate union intere
sts were shown to require that 
Williams not be allowed to make notes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   268CONCLUSIONS OF LAW 
1.  By implying that it would not dispatch Williams from the 
Visalia subhiring hall in retaliation for a statement he made re-
garding operation of that subhiring hall, the Union has engaged in 
unfair labor practices affecting 
commerce within the meaning of 
Section 8(b)(1)(A) and Section 2(6) and (7) of the Act. 
2.  By refusing to permit Williams to examine the Fresno hir-
ing hall dispatch book for the preceding 3 months, the Union 
has engaged in unfair labor practices affecting commerce 
within the meaning of Section 
8(b)(1)(A) and Section 2(6) and 
(7) of the Act. 
3.  By dispatching employees in violation of the contract and 
hiring hall rules and by requesting a false written dispatch request 
as to one of those dispatches, the Union has engaged in unfair 
labor practices affecting commerce within the meaning of Section 
8(b)(1)(A) and (2) and Section 2(6) and (7) of the Act. 
4.  By refusing to permit Williams to examine and take notes 
from the business agent reports, the Union has engaged in un-
fair labor practices affecting commerce within the meaning of 
Section 8(b)(1)(A) and Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Having found that the Respondent violated the Act by 
unlawfully referring Kim McDani
el, Noah Batts, and Thomas 
Lucas in violation of the contract and hiring hall rules, I shall 
recommend that any registrants who should have been referred 
be reimbursed for any loss of earnings and benefits suffered as 
the result of the Respondent™s un
lawful referral of McDaniel, 
Batts, and Lucas.  Backpay shall 
be computed in the manner set forth in F. W. Woolworth Co.,
 90 NLRB 289 (1950), plus inter-
est as computed in 
New Horizons for the Retarded,
 283 NLRB 
1173 (1987). Because the Respondent has a pr
oclivity for violating the Act 
(see, e.g., 
Laborers™, Local 294, 
approved by Order of July 6, 
1995, enforced by Order of November 9, 1995 (9th Cir.), and 
because of the serious nature of the violations demonstrating a 
general disregard for the employees™ fundamental rights in the 
context of an exclusive hiring hall, I find it necessary to issue a 
broad Order requiring the Respondent to cease and desist from 
infringing in any other manner on rights guaranteed employees by 
Section 7 of the Act.  
Hickmott Foods
, 242 NLRB 1357 (1979). 
[Recommended Order omitted from publication.] 
   